This is the defendants' appeal from two judgments of the Supreme Court, Burlington Circuit. The plaintiff, Ford, had a verdict against defendants Brown and the Horton Motor Lines, Inc., for $1,000. The defendant Canelids had a verdict in the sum of $3,500 on his counter-claim against the co-defendant Horton Motor Lines, Inc. The several suits arose out of two collisions between the motor vehicles of the parties, which resulted in personal injuries and property damages.
From the record it appears that the defendant Canelids was driving along highway route 25 on March 11th, 1937, at *Page 322 
twelve o'clock at night. The weather was foggy. The Horton Motor Company vehicle, driven by defendant James L. Brown, ran into the rear end of Canelids' truck and damaged it. Brown then proceeded to get his own truck off the highway by driving it in front of Canelids' motor vehicle and over on to the shoulder of the road. The plaintiff, Ford, came along and crashed into the rear of Canelids' stalled vehicle, which had been disabled by the first collision. Ford suffered personal injuries and property damage and Canelids likewise was injured.
The plaintiff brought suit against Canelids, Brown and the Horton Motor Lines, Inc. Horton Motor Lines, Inc., answered and counter-claimed against Canelids. Canelids answered and counter-claimed against Ford and Horton Motor Lines, Inc. Ford withdrew his suit against Canelids and Canelids withdrew his counter-claim against Ford. The jury returned the verdicts mentioned above.
The ground of appeal argued in the brief is that the court erred in rejecting the several motions for nonsuit and direction of verdict. After an examination of the record we think it was not error to have rejected these motions because the contrariety of fact appearing in the evidence presented by the several parties required that such disputed points be settled by a jury, which was done.
The judgments will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 15.
For reversal — None. *Page 323